Case 19-40753-acs        Doc 34    Filed 07/31/20    Entered 07/31/20 13:34:16      Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY

IN RE:                                               )
                                                     )
ANDREW LEE TUCKER                                    )         CASE NO: 19-40753
JESSICA NICOLE TUCKER                                )         CHAPTER 13
                                                     )
DEBTORS                                              )

                    ORDER AMENDING ORDER OF CONFIRMATION

         The Debtors having moved to amend their Order of Confirmation to extend their plan from

60 months to 75 months and to temporarily decrease their plan payment from $238.00 semi-monthly

to $75.00 semi-monthly for payments due for July 2020 through December 2020; and the Court

being otherwise duly and sufficiently advised:

         IT IS HEREBY ORDERED the Debtors’ Motion to Amend their Order of Confirmation is

SUSTAINED. The Order of Confirmation is amended to extend the Debtors’ plan from 60 months to

75 months and to temporarily decrease their plan payment from $238.00 semi-monthly to $75.00

semi-monthly for payments due for July 2020 through December 2020. The Debtor’s plan percentage

shall remain at 29%.



Prepared By:
Mark Little
Counsel for Debtors
44 Union Street
Madisonville, KY 42431
(270) 821-0110

                                                  Dated: July 31, 2020
